Case 8:18-cv-02272-SDM-AEP Document 12 Filed 11/07/18 Page 1 of 3 PageID 43



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                     Tampa Division

SUZANNE MCDONALD and
TIMOTHY MCDONALD,

                 Plaintiffs,

v.                                                          Case No. 8:18-cv-2272-SDM-AEP

ALLY FINANCIAL INC.,

                 Defendant.

               JOINT MOTION TO DISMISS THE CASE WITHOUT PREJUDICE
                           AND SUBMIT IT ARBITRATION

        COMES NOW Plaintiffs Suzanne McDonald and Timothy McDonald and Defendant Ally

Financial Inc. (“Ally”) (collectively “the Parties”), by counsel, and respectfully moves this Court

to dismiss the case without prejudice and submit it to arbitration. In support of this motion, the

Parties state the following:

        1.       On September 13, 2018, Plaintiffs Suzanne McDonald and Timothy McDonald

filed this action in the United States District Court for the Middle District of Florida, Tampa

Division.

        2.       Plaintiff served Ally with the Complaint on September 17, 2018.

        3.       The Parties have now agreed to submit any disputes between them to binding

arbitration.

        4.       In accordance with Local Rule 3.01(g), the Parties conferred and have agreed to

submit this matter to arbitration.
Case 8:18-cv-02272-SDM-AEP Document 12 Filed 11/07/18 Page 2 of 3 PageID 44



          5.    Accordingly, the Parties respectfully request the Court grant this Motion, dismiss

the case without prejudice, and submit it to arbitration. An Agreed Order granting this Motion is

attached hereto as Exhibit 1.

          WHEREFORE, Plaintiffs Suzanne McDonald and Timothy McDonald and Defendant Ally

Financial Inc. respectfully request this Court enter an Order dismissing the case without prejudice

and submitting it to arbitration, and for such other and further relief as the Court deems just and

proper.



WE ASK FOR THIS:

Dated: November 7, 2018




 /s/ Frank Kerney________________                   /s/ Gillian Williston
 Frank Kerney                                       Gillian Williston
 Florida Bar No. 88672                              Florida Bar No. 14270
 MORGAN & MORGAN, P.A.                              TROUTMAN SANDERS LLP
 201 N. Franklin St., 7th Floor                     222 Central Park Ave., Suite 2000
 Tampa, Florida 33602                               Virginia Beach, VA 23462
 Telephone: (813) 577-4729                          Telephone: (757) 687-7500
 Email: fkerney@forthepeople.com                    Email: gillian.williston@troutman.com
 Counsel for Plaintiffs                             Counsel for Ally Financial Inc.




                                                2
Case 8:18-cv-02272-SDM-AEP Document 12 Filed 11/07/18 Page 3 of 3 PageID 45



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of June, 2018, I electronically filed the foregoing Joint

Motion to Dismiss the Case Without Prejudice and Submit to Arbitration with the Clerk of Court

by using the CM/ECF system which will automatically send a copy to all counsel of record in this

case registered on the CM/ECF system, including:



                                        Counsel for Plaintiff

                                           Frank Kerney
                                      Florida Bar No. 88672
                                  MORGAN & MORGAN, P.A.
                                   201 N. Franklin St., 7th Floor
                                      Tampa, Florida 33602
                                    Telephone: (813) 577-4729
                                 Email: fkerney@forthepeople.com
                                       Counsel for Plaintiffs


                                                       /s/ Gillian Williston_________________
                                                       Gillian Williston




36917024v1                                        3
